Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record fails to render obvious the combination of limitations “a peltier device disposed inside the stage and having an upper surface and a lower surface, the upper surface being parallel and close to the resin placement surface, the lower surface being far from the resin placement surface, a direct current power source that supplies a direct current to the Peltier device, and a switch that changes a direction of the direct current to be supplied to the Peltier device, 23between a first direction to heat the upper surface of the Peltier device and a second direction, opposite to the first direction, to cool the upper surface of the Peltier device, the control unit then controls the switch to cause the direct current to flow in the second direction so that the upper surface of the Peltier device is cooled to solidify the resin pressed and spread between the resin placement surface and the one side of the wafer.” taken in combination with all other limitations of each respective independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kazutaka et al. (JP Pub# 2017168565), Anegawa et al. (US Pub# 2020/0023562), Watanabe et al. (US Pub# 2019/0358903), Bae (US Pub# 2017/0217062), Sonoda (US Pub# 2020/0303230), Kazuma et al. (JP Pub # 2010/155297) and Makoto et al. (JP Pub # 2009/148866).
Kazutaka teaches a resin protection member forming apparatus (Fig. 2), comprising: a stage (20) having a resin placement surface (12) on which a particulate thermoplastic resin (44) is to be placed, a wafer holding unit (50) that has a wafer holding surface (52) facing the resin placement surface (12) and holds a wafer (W) by the wafer holding surface (52), an up/down moving mechanism (60) configured to relatively move the stage (20) and the wafer holding unit (50) in an up/down direction vertical to the resin placement surface (12) and a control unit (80) for controlling the expansion means (60), the particulate thermoplastic resin (44) pressed downward by one surface of the wafer (W), when pressed against, heat is transferred to the wafer holding surface (52a) via the wafer (W), and when the thermoplastic resin (44) is pressed, the heat is transferred to the thermoplastic resin (44) via the wafer (W), so that the thermoplastic resin (44) easily spreads.
Anegawa teaches An injection molding apparatus (Fig. 2: 10) comprising: an injection-molding mold (40) including a fixed mold (41) and a movable mold (48), the fixed mold (41) having a gate opening (45) into which a molding material flows, the movable mold (48) having a cavity (49) and being configured to be separated from the fixed mold (41) during mold opening (45), a hot runner (100) including a nozzle (120) having a channel (150) that guides the molding material to the gate opening (45), and a heater (130), the hot runner (100) being disposed in the fixed mold, and a control unit (90) that controls a temperature of the heater (130) to adjust a temperature of the hot runner (100), wherein the control unit (90) controls the temperature of the heater (130) to a first temperature when the molding material is injected from the hot runner (100) to the cavity (49), and after the injection of the molding material is completed, controls the temperature of the heater to a second temperature that is higher than the first temperature, and a gap between the nozzle (120) and the gate opening (45) when the temperature of the heater (130) is controlled to the second temperature is narrower than the gap when the temperature of the heater is controlled to the first temperature.
Watanabe teaches a molding device (Fig. 1: 100) includes a control unit (90), a molding table (81), a movement mechanism (80), and a molding unit (70), the control unit (90) is a control device that controls the overall movement of the molding device 100 and executes a molding process of molding a molding object, the molding table (81) is disposed at a position facing a discharge unit (60) of the molding device (100), the molding unit (70) includes a material supply unit (20), a plasticizing device (30), and the discharge unit (60), the material supply unit (20) supplies the material to the plasticizing device (30), the plasticizing device (30) has a screw case (31), a drive motor (32), a flat screw (40) as a first member, and a screw-facing portion (50) as a second member, a heating unit (58) for heating the material is embedded in the screw-facing portion (50), a plurality of guide grooves (54) are formed, a discharge unit (60) has a nozzle (61) and a flow path (65), the nozzle (61) is coupled to the communication hole (56) of the screw-facing portion (50) via the flow path (65), the flow path (65) is a flow path for the molding material between the flat screw (40) and the nozzle (61).
The prior art of record fails to render obvious the combination of limitations of claim 1 as discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896